Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 1 of 12 PAGEID #: 1290




                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
 BRIAN GARRETT, et al.,                   )             Case No. 2:18-cv-00692
                                          )
             Plaintiffs,                  )             Judge Michael H. Watson
                                          )
 v.                                       )             Chief Magistrate Judge Elizabeth P.
                                          )             Deavers
 THE OHIO STATE UNIVERSITY,               )
                                          )
             Defendant.                   )
 ________________________________________ )
                                          )
 SNYDER-HILL, et al.,                     )              Case No. 2:18-cv-00736
                                          )
             Plaintiffs,                  )              Judge Michael H. Watson
                                          )
 v.                                       )              Chief Magistrate Judge Elizabeth P.
                                          )              Deavers
 THE OHIO STATE UNIVERSITY,               )
                                          )
             Defendant.                   )
 ________________________________________ )

      DEFENDANT THE OHIO STATE UNIVERSITY’S RESPONSE IN OPPOSITION
            TO MOTION OF GARRETT AND SNYDER-HILL PLAINTIFFS
               TO PERMIT LIMITED DISCOVERY DEPOSITIONS

        Defendant The Ohio State University (“Ohio State”) respectfully provides the following

 response in opposition to the Garrett and Snyder-Hill plaintiffs’ motion to permit additional

 discovery depositions (Doc. 173) at this time.

 I.     INTRODUCTION.

        As directed by this Court, Ohio State has been diligently working with Senior United

 States District Judge Michael R. Barrett, the Court-appointed mediator, to do the right thing for

 all survivors of Strauss’ sexual abuse. So far, these efforts have been successful. First, on

 March 6, 2020, Ohio State reached a $40.9 million settlement with 162 survivors. Then, on

 October 12, 2020, Ohio State reached a $5.8 million settlement with an additional 23 survivors.
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 2 of 12 PAGEID #: 1291




 In total, Ohio State now has reached monetary settlements with 185 survivors for a total of $46.7

 million. The 185 survivors were represented by counsel in ten law firms, all of whom have

 adhered to the Court’s instructions to focus on the mediation.

         Ohio State respectfully requests that the Court deny this current motion to permit

 additional discovery depositions (Doc. 173). Plaintiffs’ motion does not assert the requested

 depositions are necessary for the mediation, and Judge Barrett has not declared a mediation

 impasse. Further, if mediation is not successful, Ohio State has pending motions to dismiss that

 will eliminate the need for these depositions. The Court should deny the requested discovery at

 this time, while the parties are engaged in mediation and Ohio State’s motions to dismiss remain

 pending.

 II.     RELEVANT PROCEDURAL HISTORY.

         On January 17, 2019, the Court directed the parties to mediate. Snyder-Hill, Order (Doc.

 42). On March 15, 2019, the Court appointed Senior United States District Judge Michael R.

 Barrett to serve as the mediator. See Garrett, Order (Doc. 69).

         On May 15, 2019, the Perkins Coie investigators submitted to Ohio State the 182-page

 Perkins Coie Report, which made specific findings regarding “whether ‘the University’ had

 knowledge of such allegations against Strauss during the relevant time period.”1 As plaintiffs’

 motion acknowledges, to uncover the truth, Ohio State “spent $6 million to hire Perkins Coie,”

 which conducted “600 interviews of 520” people. Motion (Doc. 173) at 10. The Perkins Coie

 Report also recognized that, despite certain non-cooperative witnesses, “conflicting witness

 accounts and the attrition of witness recollection,” “an exhaustive accounting of every allegation

 that we received concerning ‘University knowledge’ at all levels of personnel—would have


 1
  Perkins Coie Report, Executive Summary at 1, available at
 https://compliance.osu.edu/assets/site/pdf/Revised_report.pdf

                                                          2
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 3 of 12 PAGEID #: 1292




 reached the same factual conclusions that we reached here . . . .” Id. at 9. None of the persons

 plaintiffs now wish to depose were listed as “non-cooperative” witnesses.

          Guided by its principles of transparency, Ohio State released to the public a partially

 redacted version of the Perkins Coie Report on May 17, 2019, and advocated for the public

 release of the full, unredacted Perkins Coie Report. See Garrett, Motion (Doc. 70). As stated in

 the Perkins Coie Report, Ohio State “made concerted efforts to accommodate us throughout the

 entirety of the Independent Investigation”; provided “complete access to University records, and

 to current University personnel”; “placed no restrictions on the Investigative Team”; “provided

 significant assistance to the Investigative Team as we undertook efforts to identify and locate

 former University personnel”; and “encouraged those former employees to cooperate” with the

 investigators.2 In addition to the public release of the Perkins Coie Report, Ohio State also

 created a publicly accessible webpage containing updates regarding the investigation and over

 17,500 pages of records relating to Strauss.3 Concurrently with its public release of the Perkins

 Coie Report, Ohio State condemned Strauss’ conduct; apologized to survivors for the

 university’s failure at the time to stop the abuse; and expressed its appreciation to survivors for

 coming forward.4

          On May 24, 2019, the Court denied Ohio State’s motions to stay discovery “for the time

 being.” See Garrett, Order (Doc. 90) at 2. The Order also clarified: “Nevertheless, the Court

 encourages the parties to focus their efforts on mediation, and any discovery pursued should be

 narrowly tailored for the purposes of mediation.” Id.

          On May 31, 2019, the Snyder-Hill and Garrett plaintiffs served 10 interrogatories and 18

 2
   Perkins Coie Report at 8, available at https://compliance.osu.edu/assets/site/pdf/Revised_report.pdf
 3
   See May 17, 2019 Ohio State news releases, campus-wide email, and email to alumni and former student-athletes,
 available at https://compliance.osu.edu/strauss-investigation.html.
 4
   See, e.g., https://news.osu.edu/independent-investigation-finds-ohio-state-doctor-richard-strauss-abused-students-
 from-1979-to-1998.

                                                          3
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 4 of 12 PAGEID #: 1293




 document requests upon Ohio State, most of which were not “narrowly tailored for the purposes

 of mediation.” To facilitate the mediation, Ohio State provided informal responses to the

 discovery requests on June 13, 2019, prior to the beginning of the mediation, and formal

 responses on July 1, 2019. As part of its responses to these discovery requests, Ohio State also

 produced an additional 4,186 pages of insurance-related documents to plaintiffs on June 13,

 2019. To date, Ohio State has not sought any affirmative discovery from plaintiffs so that the

 parties can focus their efforts on mediation.

        On July 26, 2019, the Garrett and Snyder-Hill plaintiffs filed a motion requesting to

 depose current and former Ohio State employee physicians who purportedly refused to cooperate

 with the Perkins Coie investigation. The Garrett and Snyder-Hill plaintiffs asserted they needed

 to do so to “aid the mediation effort” because “the mediation is grounded on the incomplete

 Report.” Snyder-Hill, Motion (Doc. 81) at 2.

        On August 23, 2019, the Court granted the Garrett and Snyder-Hill plaintiffs’ request to

 take the depositions of the non-cooperative Perkins Coie witnesses, finding that: “the limited

 discovery requested by Plaintiffs is relevant and tailored for the purposes of mediation.” Garrett,

 Order (Doc. 108) at 2. However, the Court stated: “The Court is adamant, however, about

 avoiding a slippery slope that leads to full discovery during mediation.” Garrett, Order (Doc.

 108) at 2.

        Pursuant to the Court’s August 23, 2019 order, counsel for the Garrett and Snyder-Hill

 plaintiffs deposed Dr. John Lombardo, Dr. Ted Grace, Dr. Trent Sickles, Dr. William Malarkey,

 Dr. Roger Smith, and Dr. Forrest Smith on November 12, 2019, November 20, 2019, November

 21, 2019, November 22, 2019, February 12, 2020, and February 13, 2020, respectively.

        On February 24, 2020, despite the ongoing mediation, counsel for the Garrett and



                                                 4
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 5 of 12 PAGEID #: 1294




 Snyder-Hill plaintiffs placed on file with the Court what they labeled a “Notice of Mediation

 Termination and Request for Scheduling.” Snyder-Hill, Notice (Doc. 133). The notice asked the

 Court to “allow litigation to resume” based on the purported grounds that “OSU has not

 participated in the mediation process in good faith,” and “OSU will not take Plaintiffs’ claims

 seriously until OSU’s statute of limitations defense is defeated in a motion to dismiss.” Id.

         Less than two weeks later, on March 6, 2020, Ohio State and 162 plaintiffs in the

 majority of the pending cases announced a $40.9 million settlement (approximately $252,000

 per-survivor average) following months of extensive negotiations through the Court mediation

 process. See DiSabato, Unopposed Motion to Establish 468B Qualified Settlement Fund (Doc.

 41) at ¶¶ 1, 3. None of the plaintiffs in the settling cases opted out of the settlement. Id. at ¶ 4.

         On April 17, 2020, the Court “partially lift[ed]” the “mediation stay” to allow “parallel

 mediation and litigation efforts” based on the mediator’s recommendation. See Snyder-Hill,

 Order (Doc. 120), at 1. Specifically, the Court ordered, “[f]or administrative efficiency, each

 group of attorneys who represents multiple non-settling cases to choose one of the case numbers

 in which to file an Amended Complaint that incorporates all of the non-settling Plaintiffs whom

 that group of attorneys represents” and further ordered Ohio State to respond to the amended

 complaints. Id. at ¶¶ 3(b) & 5. The April 17, 2020 order also stated: “Nothing in this Order

 should be construed as an indication by the Court that mediation efforts should cease. The Court

 fully expects the parties to continue their mediation efforts under the direction of Judge Barrett.”

 Id. at ¶ 6.

         Pursuant to the Court’s April 17, 2020 order, the Garrett and Snyder-Hill plaintiffs filed

 their respective consolidated amended complaints on May 27, 2020, and the Nutter, and Ratliff

 plaintiffs filed their consolidated amended complaints on June 9, 2020. Garrett, Consol. Am.



                                                    5
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 6 of 12 PAGEID #: 1295




 Compl. (Doc. 157); Snyder-Hill, SAC (Doc. 123); Nutter, Am. Compl. (Doc. 33); Ratliff, Am.

 Compl. (Doc. 18). On June 30, 2020, Ohio State filed its motions to dismiss the Nutter and

 Ratliff amended complaints based on the two-year statute of limitations bar; Eleventh

 Amendment sovereign immunity as a bar to plaintiffs’ Section 1983 claims; and failure to state a

 claim for unlawful retaliation under Title IX. See Nutter, MTD (Doc. 36); Ratliff, MTD (Doc.

 21). On July 7, 2020, Ohio State filed its motions to dismiss the Garrett and Snyder-Hill

 consolidated amended complaints based on the two-year statute of limitations bar and that five

 plaintiffs lacked standing to state Title IX claims against Ohio State because they were not Ohio

 State students or employees at the time of the abuse. See Garrett, MTD (Doc. 162); Snyder-Hill,

 MTD (Doc. 128). The Garrett and Snyder-Hill plaintiffs filed their respective opposition briefs

 to Ohio State’s motions to dismiss on August 4, 2020, and the Nutter and Ratliff plaintiffs filed

 their respective opposition briefs on August 17, 2020. See Garrett, Opp. (Doc. 169); Snyder-

 Hill, Opp. (Doc. 133); Nutter, Opp. (Doc. 40); Ratliff, Opp. (Doc. 26). All four opposition briefs

 scolded Ohio State and the 162 survivors for reaching the settlement on March 6, 2020. Ohio

 State filed its reply briefs in support of its respective motions to dismiss on August 18, 2020, in

 the Garrett and Snyder-Hill cases, and on August 31, 2020, in the Nutter and Ratliff cases. See

 Garrett, OSU Reply (Doc. 170); Snyder-Hill, OSU Reply (Doc. 135); Nutter, OSU Reply (Doc.

 42); Ratliff, OSU Reply (Doc. 28).

        On October 13, 2020, Ohio State and an additional 23 plaintiffs in five cases announced a

 $5.8 million settlement (at the same approximately $252,000 per-survivor average as the March

 6, 2020 settlement). To date, the university has now settled with 185 survivors, represented by

 10 different law firms, in a total of 17 cases, for a total settlement of $46.7 million.

        In response to the October 13, 2020 settlement, counsel for the Garrett and Snyder-Hill



                                                    6
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 7 of 12 PAGEID #: 1296




 plaintiffs sent letters to the NCAA and the Big Ten; held a press conference; and gave media

 interviews.   These counsel accused Ohio State of engaging in “delay tactics and broken

 promises” and “evading accountability” by settling “low,” and requested that both organizations

 investigate and sanction Ohio State, and establish a fund for their clients.5 See Exhibit A.

        On October 15, 2020, two days after the second wave of settlements was announced, the

 Garrett and Snyder-Hill plaintiffs also filed the instant motion requesting leave to take the

 depositions of Andy Geiger, Dr. Manuel Tzagournis, Doris Charles, and Russ Hellickson on the

 grounds that the witnesses are of advanced age and may become unavailable or incapable of

 testifying. Garrett, Motion (Doc. 173). The motion omits the following emailed response from

 Ohio State’s attorney to plaintiffs’ counsels’ inquiry regarding Ohio State’s position on the

 request to take the depositions: “You should reflect that Ohio State will not be consenting to the

 depositions as we believe our efforts should be focused on the continuing mediation, and our

 time is better spent working towards a resolution.” See October 14, 2020 email from Michael H.

 Carpenter to Stephen Estey, et al. (attached as Exhibit B).

        Since the start of the mediation, Ohio State has continued to participate in good faith in

 the mediation process with all survivors, including the Garrett and Snyder-Hill plaintiffs, and

 remains committed to a resolution with the remaining plaintiffs, including a monetary resolution.

 III.   DISCUSSION.

        A.      The Requested Additional Depositions Are Not Necessary For Mediation.

        The Court repeatedly has directed the parties to focus their efforts on mediation;



 5
   https://osumetoo.com/osu-ncaa-big-ten-investigation/;
 https://www.youtube.com/watch?v=PlXfqv9enlk&fbclid=IwAR1HmAOUYWUv58lTus-BR-
 N8EGye8BprZVw6dEx_XFdjY_M1WQm12LcAZf0;
 https://www.facebook.com/watch/live/?v=376065796861438&ref=watch_permalink;
 https://www.youtube.com/watch?v=VWQd8yvV2i4&feature=youtu.be&fbclid=IwAR267yNMAFRSsm1GXS3Y8_
 luBs9f0848wycrEp7BFGB7PGtcx-I63Vfapxc

                                                  7
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 8 of 12 PAGEID #: 1297




 instructed that any discovery pursued should be narrowly tailored for the purposes of mediation;

 and discouraged the filing of motions unnecessary to the furtherance of mediation unless and

 until Judge Barrett informs the Court that mediation has reached impasse.

        The Court’s April 27, 2020 order did not alter these prior, consistent directives regarding

 discovery. In fact, it reinforced them. Based on Judge Barrett’s recommendation, the April 27,

 2020 order only “partially lift[ed]” the “mediation stay” for the expressly stated “goal” of

 “administrative efficiency” in “reduc[ing] the amount of non-settling cases to, at most, one by

 each group of attorneys” by directing the non-settling plaintiffs who are represented by the same

 groups of attorneys to file amended, consolidated complaints in a single action and directing

 Ohio State to respond to the complaints. Importantly, the April 17, 2020 order re-emphasized

 that “[n]othing in this Order should be construed as an indication by the Court that mediation

 efforts should cease. The Court fully expects the parties to continue their mediation efforts under

 the direction of Judge Barrett.”

        Unlike their prior motion requesting leave to take the depositions of “non-cooperative”

 Perkins Coie witnesses, the Garrett and Snyder-Hill plaintiffs’ current motion requesting leave to

 take additional depositions does not assert that the witnesses they seek to depose failed to

 cooperate with Perkins Coie or that the requested depositions are necessary for mediation.

        If plaintiffs’ motion is granted, it would open the door to additional requests by plaintiffs

 for full-scale discovery. As plaintiffs’ own motion states: “Undoubtedly there will be more

 Preservation Witnesses with highly relevant information whose testimony needs to be preserved”

 and additionally notes that the current depositions requested are merely a “reasonable start.”

 Garrett, Motion (Doc. 173) at 8. Because the discovery requested by plaintiffs is not necessary

 for the mediation, it exceeds the Court’s prior orders permitting only narrowly tailored discovery



                                                  8
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 9 of 12 PAGEID #: 1298




 for purposes of the mediation. The motion should be denied.

        B.     The Requested Discovery Is Inappropriate While Ohio State’s Motions to
               Dismiss Remain Pending.

        The Sixth Circuit consistently has found that “[l]imitations on pretrial discovery are

 appropriate where claims may be dismissed based on legal determinations that could not have

 been altered by any further discovery.” Gettings v. Bldg. Laborers Local 310 Fringe Benefits

 Fund, 349 F.3d 300, 304 (6th Cir. 2003) (district court did not abuse its discretion in staying

 discovery where dispositive motion involved legal determinations) (citation and quotation marks

 omitted); Flaim v. Med. Coll. of Ohio, 418 F.3d 629, 644 (6th Cir. 2005) (affirming district

 court’s sua sponte stay of discovery because “it was not unreasonable for the district court to

 conclude that the case could be disposed of on the face of the complaint and that discovery

 would not affect the outcome”).

        Courts within the Sixth Circuit consistently recognize that a pending motion to dismiss

 based on lack of standing, a statute of limitations bar, or sovereign immunity involves “narrow,”

 “fundamental,” “clear-cut,” and “straightforward legal issue[s]” warranting stays and limitations

 on discovery. Marshall v. Mausser, No. 1:13-CV-847, 2014 WL 4774377, at *3 (S.D. Ohio

 Sept. 24, 2014); Lenker v. Nat’l Serv. Indus., Inc., No. 2:04-CV-0523, 2006 WL 642560, at *3

 (S.D. Ohio Mar. 9, 2006); Osman v. Mission Essential Pers., LLC, No. 2:11-CV-577, 2012 WL

 1831706, at *2 (S.D. Ohio May 18, 2012); Nabi Biopharmaceuticals v. Roxane Labs., Inc., No.

 2:05-CV-0889, 2006 WL 3007430, at *2 (S.D. Ohio Oct. 20, 2006); Miami Valley Fair Hous.

 Ctr., Inc. v. Preferred Real Estate Investments, LLC, No. 2:15-CV-2737, 2017 WL 914735, at *9

 (S.D. Ohio Mar. 8, 2017); see also Falzone v. Licastro, N.D.Ohio No. 1:10-CV-2918, 2011 WL

 13242876, *1 (“Accordingly, the Court GRANTS Defendant Sweet’s motion to stay discovery

 pending resolution of his motion to dismiss,” which argued, among other things, that plaintiff’s

                                                9
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 10 of 12 PAGEID #: 1299




  civil rights claims were time-barred).

          Plaintiffs’ motion does not assert that the requested depositions are necessary to the

  statute of limitations, standing, or sovereign immunity defenses asserted in Ohio State’s motions

  to dismiss. In fact, the Snyder-Hill plaintiffs themselves took the position in their jointly-filed

  Rule 26(f) Report that all discovery should occur after “the Court’s entry [] ruling on

  Defendant’s Motion to Dismiss.” See Rule 26(f) Report (Doc. 20), at ¶¶ 2, 7(a), 7(c). The simple

  truth is that plaintiffs’ asserted reason for requesting additional depositions—that “the events at

  issue began in the late 1970s,” sixty witnesses have died, and those witnesses who are still alive

  are “now elderly” and “may become unavailable or incapable of testifying to the facts that they

  possess,” Motion (Doc. 173) at 4, 9—further underscores the fundamental purpose behind

  statutes of limitations. See American Pipe & Const. Co. v. Utah, 414 U.S. 538, 554 (1974)

  (explaining that the statute of limitations is “designed to promote justice by preventing surprises

  through the revival of claims that have been allowed to slumber until evidence has been lost,

  memories have faded, and witnesses have disappeared.”). Plaintiffs’ discovery request should be

  denied while mediation proceedings are ongoing and Ohio State’s motions to dismiss are

  pending.

  IV.     CONCLUSION.

          The Court directed the parties to mediate. That mediation has been successful for 185

  survivors. Ohio State still hopes mediation will succeed and the remaining plaintiffs will agree

  to settle.   For the foregoing reasons, the Court should deny the Garrett and Snyder-Hill

  plaintiffs’ motion to permit discovery depositions (Doc. 173).




                                                  10
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 11 of 12 PAGEID #: 1300




                                      Respectfully submitted,

                                      DAVID A. YOST
                                      ATTORNEY GENERAL OF OHIO

                                By:   /s/ Michael H. Carpenter
                                      Michael H. Carpenter (0015733) (Trial Attorney)
                                      Timothy R. Bricker (0061872)
                                      David J. Barthel (0079307)
                                      CARPENTER LIPPS AND LELAND LLP
                                      280 Plaza, Suite 1300
                                      280 North High Street
                                      Columbus, OH 43215
                                      E-mail:carpenter@carpenterlipps.com
                                             bricker@carpenterlipps.com
                                             barthel@carpenterlipps.com

                                      Special Counsel for Defendant
                                      The Ohio State University




                                        11
Case: 2:18-cv-00692-MHW-EPD Doc #: 174 Filed: 11/05/20 Page: 12 of 12 PAGEID #: 1301




                                 CERTIFICATE OF SERVICE

         I certify that a copy of the foregoing was filed electronically on November 5,

  2020. Notice was sent by operation of the Court’s electronic filing system to all other counsel

  who have entered an appearance and any parties who have entered an appearance through

  counsel. The parties may access this filing through the Court’s ECF system.




                                              /s/ Michael H. Carpenter
                                              Trial Attorney for
                                              Defendant The Ohio State University




                                                12
